Ortiz v State of New York (2022 NY Slip Op 01946)





Ortiz v State of New York


2022 NY Slip Op 01946


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND WINSLOW, JJ.


1174 CA 20-01504

[*1]JOSUE ORTIZ, CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, DEFENDANT-RESPONDENT. (CLAIM NO. 126292.) (APPEAL NO. 1.) 


MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL), FOR CLAIMANT-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (DUSTIN J. BROCKNER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Michael E. Hudson, J.), entered May 18, 2020. The order denied the motion of defendant for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Ortiz v State of New York ([appeal No. 3] — AD3d — [Mar. 18, 2022] [4th Dept 2022]).
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court